     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 1 of 13 Page ID #:8409



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S EX PARTE APPLICATION
                      v.                       FOR ORDER CONTINUING TRIAL DATE
19                                             AND FINDING EXCLUDABLE TIME
     MICHAEL JOHN AVENATTI,                    (CR 447); EXHIBITS 1-5
20
                Defendant.                     [EXHIBITS 1-4 LODGED UNDER SEAL
21                                             CONCURRENTLY HEREWITH]

22

23

24         Plaintiff United States of America, by and through its counsel
25   of record, the Acting United States Attorney for the Central District
26   of California and Assistant United States Attorneys Brett A. Sagel
27   and Alexander C.K. Wyman, hereby files its Opposition to defendant
28
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 2 of 13 Page ID #:8410



 1   MICHAEL JOHN AVENATTI’s Ex Parte Application for Order Continuing

 2   Trial Date and Finding Excludable Time (CR 484).

 3         This Opposition is based upon the attached memorandum of points

 4   and authorities, the accompanying exhibits, the files and records in

 5   this case, and such further evidence and argument as the Court may

 6   permit.

 7    Dated: June 9, 2021                  Respectfully submitted,

 8                                         TRACY L. WILKISON
                                           Acting United States Attorney
 9
                                           SCOTT M. GARRINGER
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12                                               /s/
                                           BRETT A. SAGEL
13                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 3 of 13 Page ID #:8411



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         As the government has stated repeatedly from the inception of

 4   this case through last month when defendant filed his last baseless

 5   ex parte application to continue the trial (CR 447), defendant “has a

 6   pattern and practice of using delay tactics to avoid responsibility

 7   for his conduct.”      (CR 26 at 4; CR 449 at 1.)       Defendant’s primary

 8   goals throughout this case appear to be to delay these proceedings ad

 9   infinitum and make unfounded accusations against the government to

10   distract from defendant’s egregious criminal conduct.            Defendant’s
11   present application, which is a declaration by defense counsel,
12   covers both.     The application presents a false and misleading
13   recitation of facts and provides no legal support -- as there is none
14   -- to support defendant’s claims and request for a continuance.
15         First, the government produced the discovery about which
16   defendant complains -- and his complaint effectively is about one
17   page, which is, at best, Giglio material -- on June 3, 2021, nearly
18   two weeks in advance of the Court’s June 14, 2021, witness disclosure
19   and statements deadline (CR 407 at 3) and approximately six weeks in

20   advance of trial.      At no point in defendant’s application does he

21   even acknowledge the Court’s prior statements and order about the

22   June 14, 2021, deadline for witness and Jencks Act disclosures.              The

23   discovery was hardly late.

24         Second, as the government has done with prior discovery

25   productions, the government provided defendant with a detailed

26   discovery index and accompanying letter, which described in great

27   detail the materials defendant was receiving.           The index and letter

28   identified documents within the production that were duplicates and
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 4 of 13 Page ID #:8412



 1   provided to facilitate defendant’s review of a transcript and

 2   recently conducted interviews.        Defendant’s repeated claims of the

 3   vital discovery being “buried” in voluminous discovery and the volume

 4   of “late” discovery being produced are meritless.

 5         Third, defendant can try all he wants to characterize EA

 6   Employee 1 as “critical” and the “linchpin” of the government’s case,

 7   but his statements do not make that true.          In fact, EA Employee 1’s

 8   testimony is nowhere near as important to the government’s case as

 9   the bank records -- which clearly show defendant’s embezzlement of

10   his clients’ money -- or defendant’s text messages and emails with

11   his clients in which he provides materially false and fraudulent

12   statements, among other voluminous incriminating evidence.             This

13   evidence, along with the testimony of defendant’s victim-clients, is

14   the critical evidence of the case, not EA Employee 1.            As defendant

15   acknowledges, the government charged and arrested defendant before

16   even interviewing EA Employee 1.
17         Fourth, the government long ago provided defendant with
18   summaries of interviews of EA Employee 1 that took place on November
19   19, 2019, and January 9, 2020, prior to defendant’s trial in New York

20   in which EA Employee 1 testified.        These reports contain similar

21   information to what defendant now complains he did not have.

22   Defendant had this information prior to his trial in New York in

23   which he also claims she was a vital witness, yet he did not ask her

24   a single question on cross-examination.

25         Finally, there is no legal basis, and defendant cites none, for

26   defendant to call an expert in an attempt to impeach a witness, let

27   alone on a condition that he has failed to demonstrate has any impact

28   on her ability to perceive or recall facts.          Defendant will have

                                              2
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 5 of 13 Page ID #:8413



 1   ample opportunity to cross-examine the witness on her ability to

 2   recall facts and details and to challenge her testimony.            The Court

 3   should deny defendant’s latest, baseless request to delay his trial.1

 4   II.   ARGUMENT

 5         A.    The Government’s June 3, 2021, Production Was Timely

 6         Defendant litters his current application with conclusory

 7   statements about the “1,100 pages of discovery, including numerous

 8   key documents” that he claims should have been produced long ago as

 9   Brady material.     (CR 484 ¶ 2.)     Defendant fails to identify any of

10   the discovery, except for one, single-page email, because, like his
11   previous unfounded claims of discovery misconduct, defendant’s
12   assertions are simply wrong -- both factually and legally.
13         Despite repeatedly referencing the size of the production,
14   defendant only complains about one page and goes so far as to claim
15   the document was “buried” in the production.          (Id. ¶¶ 2, 11.)2
16   Notably absent from defendant’s application is a reference to the
17   government’s discovery letter and index produced with the discovery
18   on June 3, 2021, detailing the discovery and its content for
19   defendant’s review.      (See Exhibit 1, filed concurrently under seal.)

20   The discovery letter and index make clear that the government had

21   previously produced much of the discovery in this production, and

22   that the government was reproducing certain documents again to

23
          1 The government will not address all of the many claims that
24   defendant has brought here on an ex parte basis, because most are
     irrelevant, but the government reserves the right to respond to any
25   claims and present law and evidence to the Court if the Court wants
     further briefing.
26
          2 Defendant also accuses the government of “springing” the
27   discovery on defense counsel while knowing he was in another federal
     trial. (CR 484 ¶ 3.) Not only was the discovery produced two weeks
28   early, but the trial also did not prevent defense counsel from filing
     the present 65-page application with detailed research on PTSD.
                                        3
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 6 of 13 Page ID #:8414



 1   facilitate defendant’s review of the witness statements and

 2   testimony.     Moreover, as the Court can see, the index provides a

 3   detailed itemization of the discovery making it readily apparent

 4   where any EA Employee 1 emails are in the discovery.            (Id. at 30-32

 5   (of the discovery index).)       What is also abundantly clear from the

 6   discovery index is that, despite the deadline of June 14, 2021, to

 7   produce Jencks material, defendant has had nearly all Jencks material

 8   since 2019.3

 9         Without any legal support, defendant claims that the particular

10   email defendant attaches as Exhibit A is “classic Brady” material

11   required to be produced long ago.        (CR 484 ¶ 3.)     Defendant is wrong.
12   The email is not evidence favorable to the defendant nor material to
13   guilt or punishment, and is not discoverable under Brady v. Maryland,
14   373 U.S. 83 (1963).      The material, at best, is discoverable as
15   possible impeachment material of a witness pursuant to Giglio v.
16   United States, 405 U.S. 150 (1972).         When defendant previously
17   claimed he was entitled to purported immunity information about this
18   same witness, the Court recognized that potential impeachment
19   material of a witness was not due until the government’s witness

20   disclosure deadline (RT 4/7/2021 at 10-11) -- which is still a week

21   away (and nearly two weeks after defendant received this document).

22   See, e.g., United States v. Georgiou, 777 F.3d 125, 141 (3d Cir.

23   2015) (rejecting claim that government violated Brady by failing to

24   disclose information concerning a witness’s history of substance

25

26         3Defendant does not challenge the remainder of the production
     except to claim that the government produced it pursuant to his Rule
27   16 request for discovery (CR 484 ¶ 2), but neither the government’s
     production nor defendant’s May 15, 2019, letter reference only Rule
28   16 material -- and the government’s recent production was not a Rule
     16 production.
                                        4
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 7 of 13 Page ID #:8415



 1   abuse and depression); United States v. Baxter, 761 F.3d 17, 24 (D.C.

 2   Cir. 2014) (denying habeas claim that government violated Brady by

 3   failing to disclose that a witness suffered from bipolar disorder);

 4   Green v. Swarthout, No. C 12–1872 CW (PR), 2014 WL 3748618, at *10

 5   (N.D. Cal. 2014) (rejecting habeas claim that state violated Brady by

 6   delaying disclosure that a witness suffered from bipolar disorder

 7   because the witness’s disorder was put before the jury and defense

 8   counsel was able to cross-examine the witness so the jury could

 9   determine for itself if the disorder affected the witness’s

10   perception or memory, therefore any testimony from an expert

11   regarding the witness’s bipolar disorder and her medication would

12   have been cumulative).      And regardless, the government produced this

13   one-page document to defendant six weeks prior to trial.4

14         B.    EA Employee 1
15         Defendant attempts to buttress his misconduct claim by asserting
16   that EA Employee 1 “is likely the most critical government witness in
17   this case” and that she is “the linchpin in the government’s effort
18   to convict” defendant.5      (CR 484 ¶ 5.)     Defendant’s claims in the
19
          4 The government is concurrently providing the Court with the
20   entire email correspondence from May 4, 2020 (Exhibit 2, under seal),
     which the Court can review for itself to see the liberties defendant
21   took in describing the communications. (Cf. CR 484 ¶¶ 11, 26.)
     Despite having the full email correspondence from the same discovery
22   production, defendant only provided the Court with the initial email
     and then provided a misleading “summary” of the government’s
23   response. (Id.)
24        5 One can easily infer that defendant had an additional goal in
     publicly filing the present application and disclosing the
25   information that he received pursuant to the Protective Order about a
     witness who is readily identifiable: to embarrass or intimidate the
26   witness, who defendant deems “critical,” by publicly disclosing such
     private information in advance of the trial. As the Court knows from
27   defendant’s prior tweet regarding other identified individuals in the
     Indictment (see, e.g., CR 476 Ex. 3), this is not the first time
28   defendant has attempted to publicly intimidate witnesses with
     confidential information.
                                        5
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 8 of 13 Page ID #:8416



 1   present application are contradicted by defendant’s actions and the

 2   facts in this case.      Prior to defendant’s Nike extortion trial,

 3   defendant received all reports of interviews in relation to EA

 4   Employee 1.     Included in this discovery was a memorandum of interview

 5   in this case from November 19, 2019, as well as notes from a

 6   January 9, 2020, witness preparation session in advance of trial in

 7   his SDNY case.     (Exhibits 3, 4, filed concurrently under seal.)           As

 8   the Court can see from the very first paragraph of the November 19,

 9   2019, interview, and the last page of the January 9, 2020, interview,

10   the government provided relevant information to defendant regarding

11   EA Employee 1 over eighteen months ago.         Despite defendant’s claims

12   that such information is critical to defendant’s ability to cross-

13   examine this witness and that she was a “critical witness” who was

14   “central” to the government convicting him in the SDNY trial (CR 484

15   ¶ 10), he asked no questions of EA Employee 1 on cross-examination.

16         Defense counsel’s declaration further describes his attempts to
17   reach EA Employee 1 in March of this year in an attempt to interview
18   her about the case and to determine whether she anticipated
19   testifying at trial.6      (Id. ¶ 12.)    The declaration asserts that

20   “[EA] Employee 1 never responded.”         (Id.)   Despite the Court’s prior

21   admonition to defense counsel that the Court “expect[ed] a greater

22   degree of candor going forward” (6/1/2020 RT 5-6), defense counsel’s

23

24
           6As can be seen from the January 9, 2020, interview report as
25   well as other discovery provided to defendant and his counsel, EA
     Employee 1 was represented by counsel, so it begs the question why
26   defense counsel was attempting to reach out to her directly in the
     first place. See Cal. R. Prof’l Resp. 4.2(a) (“In representing a
27   client, a lawyer shall not communicate directly or indirectly about
     the subject of the representation with a person the lawyer knows to
28   be represented by another lawyer in the matter, unless the lawyer has
     the consent of the other lawyer.”).
                                        6
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 9 of 13 Page ID #:8417



 1   present declaration falls woefully short.          EA Employee 1’s attorney

 2   not only responded immediately, he stated that he represents EA

 3   Employee 1 and that she is represented by counsel who has instructed

 4   her not to respond to defense counsel’s communications.            (Exhibit 5.)

 5   Moreover, if EA Employee 1 was as “critical” as described in the

 6   application, the declaration fails to explain why it would take two

 7   years after being charged in this case to reach out to her.

 8         Lastly, defendant’s opinion on whether EA Employee 1 is critical

 9   and vital to his prosecution is both irrelevant and wrong.             The

10   victim-clients’ testimony about the false statements defendant made,

11   along with their actual settlement agreements that defendant often

12   hid from his victim-clients, defendant’s bank records that show

13   defendant misappropriating his victim-clients’ funds, and defendant’s

14   text and email messages making false and fraudulent representations

15   to his victim-clients and others, are far more critical to the

16   government’s case-in-chief than the testimony of EA Employee 1.

17   Defendant acknowledges that the government charged and arrested

18   defendant before even interviewing EA Employee 1, but then attempts

19   to claim her importance by noting that government counsel was present

20   for the interview.      (CR 484 ¶ 6.)    Defendant fails to inform the

21   Court that one or both government attorneys have been present for

22   basically every interview in this matter, a fact that defendant has

23   known since 2019 because the government provided the witness

24   statements to defendant two years ago.         Defendant further attempts to

25   bolster EA Employee 1’s importance by highlighting the number of

26   interviews and meetings the government has had with her (CR 484 ¶ 9),

27   but fails to be candid with the Court that these numbers include

28

                                              7
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 10 of 13 Page ID #:8418



 1    interviews and meetings EA Employee 1 had related to defendant’s

 2    criminal cases in SDNY.      Bluster does not change the facts.

 3          C.    Defendant Has No Legal Basis to Call an Expert Witness

 4          Defendant’s application ultimately claims that defendant needs a

 5    delay in the trial “to investigate the mental condition, retain a

 6    mental health expert and provide sufficient time for the expert to

 7    become adequately familiar with the facts to competently testify.”

 8    (CR 484 ¶ 4.)    Defendant’s application does not cite to a single case

 9    supporting the proposition that a defendant can call an expert at

10    trial to presumably attempt to impeach EA Employee 1, because legal

11    precedent rejects this.      The Ninth Circuit has clearly stated that

12    “‘an expert witness is not permitted to testify specifically to a

13    witness’ credibility.’”      United States v. Rivera, 43 F.3d 1291, 1295

14    (9th Cir. 1995) (quoting United States v. Candoli, 870 F.2d 496, 506
15    (9th Cir. 1989)).     Despite his arguments to the contrary in the
16    present application, defendant is quite familiar with this rule of
17    law, as he stated the following in his (unsuccessful) motion to
18    exclude one of the government’s experts: “‘An expert may not go so
19    far as to usurp the exclusive function of the jury to weigh the

20    evidence and determine credibility.’”         (CR 285 at 5 (quoting United

21    States v. Hill, 749 F.3d 1250, 1260 (10th Cir. 2014)).)7

22          If appropriate, defendant could cross-examine EA Employee 1 on

23    her ability to recall facts and potentially impeach her based on any

24    impairment to her memory due to a purported mental health condition,

25    but the Court should not allow defendant to call an expert for a

26

27
            7Hill further states that each circuit court to face the issue
28    similarly has held “that the credibility of another is not an
      appropriate subject for expert opinion testimony.” 749 F.3d at 1260.
                                         8
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 11 of 13 Page ID #:8419



 1    collateral matter, such as a condition that does not affect a

 2    witness’s ability to perceive or recall events during the events in

 3    question.    See, e.g., United States v. Kohring, 637 F.3d 895, 910

 4    (9th Cir. 2011) (“‘[F]ederal courts appear to have found mental

 5    instability relevant to credibility only where, during the time-frame

 6    of the events testified to, the witness exhibited a pronounced

 7    disposition to lie or hallucinate, or suffered from a severe illness

 8    ... that dramatically impaired her ability to perceive and tell the

 9    truth.’” (emphasis in original) (quoting United States v. Butt, 955

10    F.2d 77, 82–83 (1st Cir. 1992))); United States v. Jiminez, 256 F.3d
11    330, 341-45 (5th Cir. 2001) (finding no abuse of discretion in
12    limiting cross-examination of witness on mental health issues and
13    limiting information provided to defendant).          Because the witness’s
14    PTSD is allegedly attributable in part to the execution of a search
15    warrant at her house the day defendant was arrested, it is difficult
16    to see how she could have had the condition during the events about
17    which she is expected to testify.
18          At a minimum, Federal Rule of Evidence 403 would call for the
19    exclusion of expert testimony on PTSD.         Given the varying degrees of

20    the disorder and potential impact the disorder may have on someone’s

21    memory and the accuracy of her testimony, it has minimal probative

22    value, if any, which would be greatly outweighed by confusing the

23    issues and wasting time on a minitrial regarding the speculative

24    impact of PTSD on a witness.8       Because defendant’s purported expert

25

26
            8Defendant states that PTSD goes directly to veracity and
27    capacity as a witness (CR 484 ¶ 16); however, Federal Rule 608(b)
      specifically would exclude extrinsic evidence of a collateral matter.
28    Therefore, any fathomable basis for an expert to testify regarding
      PTSD would be for the witness’s capacity to recall.
                                         9
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 12 of 13 Page ID #:8420



 1    would have no information on this particular witness’s diagnosis and

 2    its impact on her, the testimony would be entirely speculative.             This

 3    Court has great discretion to exclude such testimony under Rule 403.9

 4          Moreover, the government’s early disclosure of the information

 5    provides defendant ample time to research and/or consult with an

 6    expert to properly prepare for cross-examination.           Despite

 7    complaining that the government produced the relevant material on

 8    June 3, 2021, defendant clearly has had ample time to research and

 9    cite copious materials and authorities relating to PTSD and the law

10    in his present sixty-five page filing -- while his counsel is in the

11    middle of another federal criminal trial.10         (CR 484 ¶¶ 13-19,
12    Exhibits B, C.)     As defense counsel’s other trial is already
13

14         9 The Court can also note the insincerity of defendant’s present
      claim for the need to hire an expert to impeach a witness for a
15    potential mental disorder, because defendant has known through
      discovery in this case for over two years, and likely seven
16    additional years before that, that one of defendant’s victims suffers
      from mental health issues. Immediately after defendant was accused
17    of stealing this victim’s money in a judgment debtor examination in
      March 2019, defendant went to his victim-client’s residence and
18    specifically asked the victim-client what medication he was taking
      for his mental health issues. Defendant has never filed or provided
19    a Rule 16 expert notice to testify about that witness’s capacity to
      testify accurately, again, likely because defendant is only claiming
20    this now in an attempt to delay his trial.
21         10 United States v. Harding, 864 F.3d 961, 966 (8th Cir. 2017)
      (affirming district court’s denial of defense request for trial
22    continuance made during trial after government witness disclosed for
      first time on stand that he was a paranoid schizophrenic based on
23    defense’s desire to “secure an expert to testify about the effect of
      paranoid schizophrenia on a witness’s ability to perceive and recall
24    events,” holding: “Although Macpherson did not disclose his paranoid
      schizophrenia until trial, Harding was able to cross-examine him
25    about the illness and to suggest to the jury that the illness
      affected Macpherson’s credibility. The potential that further
26    investigation would have produced information that materially
      affected the jury’s perception of Macpherson’s credibility was too
27    speculative to demand a continuance. And Macpherson’s testimony
      about Harding’s possession of a gun was corroborated by Ruud, so the
28    case did not rise or fall on whether the jury believed Macpherson
      alone”).
                                        10
     Case 8:19-cr-00061-JVS Document 490 Filed 06/09/21 Page 13 of 13 Page ID #:8421



 1    completed (in less than a week), defendant and his counsel have five

 2    weeks -- easily sufficient time -- to prepare for this “critical”

 3    witness on one discrete area.

 4          The cases defendant does cite provide no legal basis to permit

 5    him to call an expert witness to testify about the potential impact

 6    of PTSD on another witness.       Defendant cites five state cases,

 7    primarily habeas and death penalty habeas matters (CR 484 ¶¶ 17-18),

 8    but at most these cases discuss a defense attorney’s effectiveness in

 9    investigating and presenting a mental health evidence as a defense to

10    the crimes the defendants were charged with and convicted of, or a

11    defendant’s ability to hire an expert to determine whether a

12    defendant has a defense to the crime charged due to a mental

13    incapacity.    Nothing in these cases remotely deals with defendant’s

14    present claim of needing an expert to impeach a government witness

15    based on a mental condition such as PSTD.         Defendant also cites
16    various cases relating to the Sixth Amendment Confrontation Clause
17    and a defendant’s ability to fully cross-examine a witness against
18    him (CR 484 ¶ 20), but again, these cases provide no support for
19    defendant’s current claim that would result in a continuance.

20    III. CONCLUSION

21          For the foregoing reasons, the government respectfully requests

22    that this Court deny defendant’s motion in its entirety.

23

24

25

26

27

28

                                             11
